Citation Nr: 0301386	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2. Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1943.

The case comes before the Board of Veterans' Appeals 
(Board) by means of an April 1997 rating decision rendered 
by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection of a 
nervous condition.

The case was previously before the Board in July 1999, 
when it was remanded to schedule a personal hearing before 
the RO, which was held in October 1999.  A videoconference 
was also conducted by a Member of the Board in December 
2001.  Transcripts of both hearings have been associated 
with the claims file.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate his 
claim.

2.  The veteran's attempt to reopen his claim of 
entitlement to service connection for a nervous disorder 
was denied by the RO in May 1988.  The veteran received 
timely notice of that decision, but did not file a timely 
appeal; therefore, the RO's decision became final.

3.  Evidence associated with the claims file since the May 
1988 decision is so significant that it must be considered 
in order to decide fairly whether the veteran is entitled 
to service connection for a nervous disorder.

4. The veteran has provided credible evidence that he 
suffered symptoms associated with heat stroke during 
active military service.

5. Competent medical evidence links the veteran's 
currently-diagnosed anxiety disorder to a heat stroke 
suffered during active military service.


CONCLUSIONS OF LAW

1.  The RO's May 1988 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2002).

2.  The evidence received since the RO's last final denial 
is new and material, and thus, serves to reopen the 
veteran's claim for service connection for a nervous 
disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).

3.  The veteran's anxiety disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In view of the 
complete grant of the benefit sought on appeal, the Board 
finds that any failure on the part of VA to comply with 
the provisions of the VCAA has not resulted in prejudice 
to the veteran.

Reopening the claim.  If new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  Reopening a claim for service connection which 
has been previously and finally disallowed requires that 
new and material evidence be presented or secured since 
the last final disallowance of that claim.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 
Vet. App. 522, 524 (1996).

The Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material and, if the evidence is new and material, 
the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine 
the outcome of the claim on the merits.  Evans, at 283; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence is defined as follows:

New and material evidence means 
evidence not previously submitted 
to agency decision makers which 
bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and 
which by itself or in connection 
with evidence previously assembled 
is so significant that it must be 
considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156.

Recently new VA regulations have been adopted which 
implement more stringent criteria to be met in order to 
reopen a previously denied claim with new and material 
evidence.  However, the new, more stringent, regulations 
are applicable to claims filed on and after August 29, 
2001.  In the present case the veteran filed to reopen his 
claim prior to this date.  Under the less stringent 
criteria, the court has held that new and material 
evidence can be evidence which provides a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability.  Hodge v. West, 155 F.3d 
1356 (1998).  

The first question in determining whether the evidence is 
new and material is whether the newly presented evidence 
is actually "new" in the sense that it was not of record 
at the time of the last final disallowance of the claim 
and is not merely cumulative of other evidence of record.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The second question 
is whether the evidence is "probative" of the issue at 
hand.  Evans, 9 Vet. App. at 283.  Evidence is "probative" 
when it "tend[s] to prove, or actually prov[es] an issue."  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing 
BLACK'S LAW DICTIONARY 1203 (6th ED. 1990).  If such 
evidence is "so significant that it must be considered in 
order to fairly decide the merits of the claim," then the 
claim must be reopened.  Hodge v. West, 155 F.3d 1356 
(1998); 38 C.F.R. § 3.156(a).  When determining whether 
the veteran has submitted new and material evidence to 
reopen the claim, consideration must be given to all of 
the evidence since the last final denial of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 6 
Vet. App. 523 (1994).

In May 1988 the RO held that new and material evidence had 
not been submitted to reopen the veteran's claim for 
service connection for a psychiatric disorder, which had 
been previously denied.  The veteran did not perfect an 
appeal of the May 1988 decision, and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder.  For the veteran's 
claim to be reopened, evidence must have been presented, 
or secured, since the May 1988 RO decision which is 
relevant to, and probative of, the question of whether 
this disorder was incurred during his period of active 
duty.

Relevant evidence of record at the time of the May 1988 RO 
decision consisted of the veteran's service medical 
records; VA examination reports dated in September 1944, 
June 1963, July 1968, and April 1984; medical statements 
from private physicians, dated in October 1951, August 
1962, October 1951, and August 1970; and various lay 
statements.  This evidence did not provide competent 
medical evidence that the veteran's nervous disorder was 
related to his period of active duty.

The RO notified the veteran in May 1988 that new and 
material evidence, tending to show that the veteran's 
chronic nervous disorder was incurred in service, had not 
been submitted sufficient to reopen his claim.

Relevant evidence submitted since the May 1988 rating 
decision includes the following: further lay statements 
from the veteran; medical records from the Jackson VAMC, 
dated from January 1997 to April 2001 and reflecting a 
diagnosis of anxiety disorder; records of a September 1984 
hospitalization at a VA facility, reflecting a diagnosis 
of chronic generalized anxiety disorder; hearing 
transcripts dated in October 1999 and in December 2001; 
and a September 2002 VA examination with a November 2002 
addendum, indicating that the veteran's generalized 
anxiety disorder is related to an in-service heat stroke.  
This evidence is "new" because it was not before the RO in 
May 1988 when it denied the veteran's attempt to reopen 
his claim of entitlement to service connection for a 
nervous disorder.  The VA examiner's opinion is clearly 
"material" because it bears directly and substantially 
upon the specific matter under consideration, i.e., 
whether the veteran's nervous disorder was incurred in or 
aggravated by service.

The United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F.3d 1356 (1998), pointed 
out that evidence is material if it provides "a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  The veteran's additional evidentiary 
submissions, to include his hearing testimony, as well as 
the report of psychiatric examination in September 2002, 
paint a broader picture of his disability picture and must 
be considered to render a fair decision.  Accordingly, the 
evidence is new and material, warranting a reopening of 
the claim.  Thus, the Board shall reopen the claim of 
entitlement to service connection for a nervous disorder.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

Service Connection.  The Board now must adjudicate the 
veteran's claim of service connection for a nervous 
disorder on a de novo basis.  As noted above, service 
connection may be granted for a disability resulting from 
personal injury incurred or disease contracted in the line 
of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in 
service, i.e., that such evidence need not be 
contemporaneous with the time period to which it refers.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to 
make a medical diagnosis or render a medical opinion, 
which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court 
held that in light of the benefit of the doubt provisions 
of 38 U.S.C. § 5107(b), an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious 
etiology."  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement 
need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance 
of the evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  
Thus, to deny a claim on its merits, the preponderance of 
the evidence must be against the claim.

In this case, the veteran's service medical records are 
negative for a nervous disorder, but the record reflects 
that the veteran was treated for anxiety symptoms for many 
years following service.  The veteran has indicated that 
his nervous problems began following an episode during 
which he became overheated during service.  This episode 
has been identified by VA physicians as a heat stroke.  In 
September 2002, a VA examiner opined that:

[The veteran's] pattern of 
impairments are significant and 
highly probably for a dementia or 
some sort of traumatic brain injury.  
From his history and that assisted 
with the collateral of his second 
wife, the target of onset of 
symptoms appears during his military 
service.  There is nothing in his 
medical record that would suggest a 
more recent onset of said symptoms. 
. . . It is quite probable that he 
suffered some cognitive accident 
many years ago.

A November 2002 addendum to this report states, "In all 
likelihood, the onset of the veteran's [g]eneralized 
anxiety disorder (Axis I diagnosis) can be traced back to 
that heat stroke episode in 1953."

Although the veteran's service medical records are 
negative for either a nervous disorder or heat stroke, the 
veteran has established through his testimony and lay 
statements that he experienced relevant symptomatology 
during service.  Further, medical evidence in the instant 
case establishes that the veteran's current nervous 
disorder is reasonably associated with a heat stroke 
suffered during service.  Therefore, the Board concludes 
that the evidence is in favor of the veteran's claim for 
service connection for a nervous disorder.  38 U.S.C.A. §§ 
1131, 5107; 38 C.F.R. §§ 3.303, 3.306.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
nervous disorder is reopened.

Entitlement to service connection for an anxiety disorder 
is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

